

Exhibit 10.6
PROMISSORY NOTE

$165,000,000.00Newport Beach, CaliforniaNovember 2, 2020

FOR VALUE RECEIVED, KBSIII 500 WEST MADISON, LLC, a Delaware limited liability
company, as maker, having its principal place of business at 800 Newport Center
Drive, Suite 700, Newport Beach, California 92660 (“Borrower”), hereby
unconditionally promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association (“Lender”), having an address at 4100 Newport
Place, Suite 900, Newport Beach, California 92660 or such other place as the
holder hereof may from time to time designate in writing, the principal sum of
ONE HUNDRED SIXTY-FIVE MILLION and NO/100 DOLLARS ($165,000,000.00), or so much
thereof as may have been advanced pursuant to the Loan Agreement (as defined
below), in lawful money of the United States of America, with interest thereon
to be computed from the date of this Promissory Note (this "Note") at the Loan
Rate, and to be paid in accordance with the terms of this Note and that certain
Revolving and Term Loan Agreement dated as of the date hereof among Borrower,
Lender, certain other "Lenders" named therein or made party thereto, and U.S.
Bank National Association, a national banking association, as Administrative
Agent ("Administrative Agent") (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Loan Agreement"). All
capitalized terms not defined herein have the respective meanings set forth in
the Loan Agreement.
1.Payment Terms. Borrower agrees to pay the principal sum of this Note, to the
extent advanced pursuant to the Loan Agreement, and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in the Loan Agreement. The outstanding principal balance of the
principal sum of this Note and all accrued and unpaid interest thereon is due
and payable in full on the Maturity Date. This Note may only be prepaid in
accordance with the terms and conditions of the Loan Agreement.
2.Acceleration. The Loan Agreement contains, among other things, provisions for
the acceleration of the outstanding principal balance of the principal sum of
this Note together with all interest accrued and unpaid hereon and all other
sums, including late charges, LIBOR Breakage Costs and other costs relating to
the Loan, due to Lender under this Note, the Loan Agreement or any other Loan
Document (the “Debt”) upon the happenings of certain stated events.
3.Loan Documents. This Note is one of the Notes referred to in the Loan
Agreement. This Note is secured by the Security Instrument and the other Loan
Documents. All of the terms, covenants and conditions contained in the Loan
Agreement, the Security Instrument and the other Loan Documents are hereby made
a part of this Note to the same extent and with the same force as if they were
fully set forth herein. In the event of a conflict or inconsistency between the
terms of this Note and the Loan Agreement, the terms and provisions of the Loan
Agreement will govern.
4.Savings Clause. In the event that the interest and/or charges in the nature of
interest, if any, provided for by this Note, the Loan Agreement or by any other
Loan Document, contravenes a legal or statutory limitation applicable to the
Loan, if any, Borrower will pay only such amounts as would legally be permitted;
provided, however, that if the defense of usury and all similar defenses are
unavailable to Borrower, Borrower will pay all amounts provided for herein, in
the Loan Agreement and in the other Loan Documents. If, for any reason, amounts
in excess of the amounts permitted in the foregoing sentence have been paid,
received, collected or applied hereunder, whether by reason of

SMRH:4852-5550-4848.2
–1–
Accenture Tower – Promissory Note0YWK-314211

--------------------------------------------------------------------------------



acceleration or otherwise, then, and in that event, any such excess amounts will
be applied to principal,unless principal has been fully paid, in which event
such excess amount will be refunded to Borrower.
5.Waivers. Borrower and all others who may become liable for the payment of all
or any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind. No release of any security for the Debt or extension of
time for payment of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note, the Loan Agreement or the
other Loan Documents made by agreement between Lender or any other Person will
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower or any other Person who may become liable for the
payment of all or any part of the Debt under this Note, the Loan Agreement or
the other Loan Documents. No notice to or demand on Borrower will waive any
obligation of Borrower or waive any right of Lender or Administrative Agent to
take further action without further notice or demand as provided for in this
Note, the Loan Agreement or the other Loan Documents. If Borrower is a
partnership or limited liability company, the agreements herein contained will
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the partnership or limited liability company, and the
term "Borrower," as used herein, will include any alternate or successor
partnership or limited liability company, but any predecessor partnership or
limited liability company and their partners or members will not thereby be
released from any liability. If Borrower is a corporation, the agreements
contained herein will remain in full force and be applicable notwithstanding any
changes in the shareholders comprising, or the officers and directors relating
to, the corporation, and the term "Borrower," as used herein, will include any
alternative or successor corporation, but any predecessor corporation will not
be relieved of liability hereunder. Nothing in the foregoing sentences may be
construed as a consent to, or a waiver of, any prohibition or restriction on
transfers of interests in such partnership, limited liability company or
corporation, which may be set forth in the Loan Agreement, the Security
Instrument or any other Loan Document.
6.No Oral Change. This Note may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Borrower or Lender, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.
7.Intentionally Omitted.
8.Governing Law; Waiver of Jury Trial; Jurisdiction. IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS, APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD CAUSE ANOTHER STATE’S LAWS
TO APPLY) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THE LOAN AGREEMENT, AND THIS NOTE AND THE LOAN AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, AND TED STATES
OF AMERICA APPLICABLE TO NATIONAL BANKS.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION RELATING TO THE LOAN AND/OR THE LOAN DOCUMENTS.
BORROWER, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY

SMRH:4852-5550-4848.2
–2–
Accenture Tower – Promissory Note0YWK-314211

--------------------------------------------------------------------------------



KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF ILLINOIS OVER ANY
SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS NOTE,
(B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF ILLINOIS, (C) SUBMITS
TO THE JURISDICTION AND VENUE OF SUCH COURTS AND WAIVES ANY ARGUMENT THAT VENUE
IN SUCH FORUMS IS NOT CONVENIENT, AND (D) AGREES THAT IT WILL NOT BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN WILL AFFECT
THE RIGHT OF ADMINISTRATIVE AGENT AND/OR ANY LENDER TO BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY OTHER FORUM). BORROWER FURTHER CONSENTS AND AGREES TO SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO BORROWER AT
THE ADDRESSES FOR NOTICES DESCRIBED IN THE LOAN AGREEMENT, AND CONSENTS AND
AGREES THAT SUCH SERVICE WILL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE
SERVICE (BUT NOTHING HEREIN WILL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS
SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
9.Severability. Wherever possible, each provision of this Note must be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note is prohibited by or invalid under applicable
law, such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note.
10.Time of the Essence. Time is of the essence hereof with respect to the dates,
terms and conditions of this Note and the Loan Agreement.
11.Notices. All notices or other written communications hereunder must be
delivered in accordance with Section 10.7 of the Loan Agreement.
12.Limitation on Liability. Notwithstanding anything to the contrary set forth
herein, under no circumstances shall any of the members, partners, directors,
shareholders or other constituent owners of Borrower (direct or indirect), other
than Guarantor, have any liability for Borrower's obligations hereunder.
[NO FURTHER TEXT ON THIS PAGE]

SMRH:4852-5550-4848.2
–3–
Accenture Tower – Promissory Note0YWK-314211



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be duly execute
and delivered under seal as of the day and year first above set forth.
BORROWER:
KBSIII 500 WEST MADISON, LLC,
a Delaware limited liability company

By:KBSIII REIT ACQUISITION XI, LLC,
a Delaware limited liability company,
its sole memberBy:KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole memberBy:KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole memberBy:KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partnerBy:/s/ Charles J. Schreiber, Jr.Charles J. Schreiber, Jr.,
Chief Executive Officer

SMRH:4852-5550-4848.2S–1Accenture Tower – Promissory Note0YWK-314211